United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2858
                                  ___________

Brenda Cannaliato,                  *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Smith Chevrolet-Oldsmobile-Cadillac * Western District of Arkansas.
Company,                            *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                        Submitted: March 7, 2002
                            Filed: March 13, 2002
                                 ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Brenda Cannaliato appeals from the district court’s adverse grant of summary
judgment in her action against Smith Chevrolet-Oldsmobile-Cadillac Company, her
former employer. Having reviewed the record, including the deposition transcripts,
de novo, see Spangler v. Fed. Home Loan Bank, 278 F.3d 847, 850 (8th Cir. 2002),
we believe that the principal witnesses’ descriptions of events surrounding
Cannaliato’s request for medical leave differ materially, and therefore there are
enough disputed facts to proceed to trial.
      Accordingly, we reverse on the Family and Medical Leave Act claim, and
remand for further proceedings. We affirm the grant of summary judgment on the
remaining claims as Cannaliato did not address them on appeal. See 8th Cir. R. 47B;
United States v. Gonzales, 90 F.3d 1363, 1369-70 (8th Cir. 1996).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-